Banke, Chief Judge.
On appeal from his conviction of armed robbery, the defendant contends that the evidence was insufficient to support the jury’s verdict. Held:
The state’s evidence, which included a confession by the defendant, established that the defendant drove an accomplice to the drug store where the robbery occurred, waited in his car while the accomplice robbed the proprietor at gunpoint, drove the accomplice away from the scene after the robbery, and received from the accomplice a portion of the cash and drugs obtained during the robbery. This evidence was amply sufficient to enable any rational trier of fact to find the defendant guilty of armed robbery beyond a reasonable doubt. See generally Parker v. State, 161 Ga. App. 478 (288 SE2d 297) (1982).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.